In his motion for rehearing appellant again insists that the evidence is insufficient to support a finding that he possessed whisky for the purpose of sale.
The facts have been reviewed, and while it may be admitted that the case is on close lines we are still of opinion that we would be unauthorized to say that the evidence did not support the jury's conclusion.
In our original opinion we said that appellant, among other things, testified that he "did not see the three men testified about by the officers." He did say that he talked to three men at the door but that he did not know who they were, and that he did not unlock the door nor enter the building until after they left, and specifically denied that any one was in the building with him. On the other hand, the officers were positive that the three men emerged from the building just before the officers entered. The jury were justified in concluding that the three men were in the building with appellant. There was nothing in there to eat. What business did they — strangers to appellant, as he claimed — have with him in the building? The recently used glasses bearing the odor of whisky may have furnished an answer to the question. The jury may have further concluded from the facts that it was unlikely that appellant had been giving drinks to strangers.
The motion for rehearing is overruled. *Page 567